DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because line 2 should be amended to recite: “…connected  between the under-draping and the over-draping.”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 8, 10-11, 16, 18 and 19 are objected to because of the following informalities which require appropriate correction:
	In claim 1 lines 21 and 22 (2 separate corrections needed): “attachable” should be replaced with “attached” for improved clarity and to better define the claimed structure because the term “attachable” does not require coupling or attachment between elements, only the capability to do so.
	 In claim 1, line 28 should be amended to recite: “…adjacent to  a first end of the patient…”.
In claim 1, line 29 should be amended to recite: “…adjacent to  a first end of the patient…”.
	Claim 3 should be amended as follows for improved clarity and readability: “The surgical draping system of claim 1, wherein the over-draping is configured to provide access  via the second aperture to the at least two surgical sites  at one of a right lateral side portion and a left lateral side portion of the patient, and one of an anterior portion and a posterior portion of the patient.”.
In claim 8 lines 18 and 19 (2 separate corrections needed): “attachable” should be replaced with “attached” for improved clarity and to better define the claimed structure because the term “attachable” does not require coupling or attachment between elements, only the capability to do so.
	In claim 8, line 21 should be amended to recite: “…the second aperture of the over-draping.”
	Claim 10 should be amended as follows for improved clarity and readability: “The surgical draping system of claim 9, wherein the first aperture, the second aperture, and the enclosed passageway are  sized and adapted to afford access to the at least two surgical sites on the patient.”.
Claim 11 should be amended as follows for improved clarity and readability: “The surgical draping system of claim 10, wherein the over-draping is configured to provide access  via the second aperture to the at least two surgical sites  at one of a right lateral side portion and a left lateral side portion of the patient, and one of an anterior portion and a posterior portion of the patient.”.
In claim 16 lines 18 and 19 (2 separate corrections needed): “attachable” should be replaced with “attached” for improved clarity and to better define the claimed structure because the term “attachable” does not require coupling or attachment between elements, only the capability to do so.
In claim 16, lines 21-22 should be amended to recite: “…the second aperture of the over-draping.”
Claim 18 should be amended as follows for improved clarity and readability: “The surgical draping system of claim 17, wherein the first aperture, the second aperture, and the enclosed passageway are  sized and adapted to afford access to the at least two surgical sites on the patient.”.
Claim 19 should be amended as follows for improved clarity and readability: “The surgical draping system of claim 18, wherein the over-draping is configured to provide access  via the second aperture to the at least two surgical sites  at one of a right lateral side portion and a left lateral side portion of the patient, and one of an anterior portion and a posterior portion of the patient.”.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the portions" in line 23.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to recite “portions” instead of “the portions” in order to overcome this deficiency.
Claims 17-20 each depend directly or indirectly from claim 16 and, therefore, contain the same deficiencies.

35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 2 depends from claim 1 but does not further limit the subject matter of claim 1 because the limitations in claim 2 defining the first and second supports and how the over-draping is supported by these supports are already recited in independent claim 1 (see paragraph 5 of claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
NON-STATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10729507 (hereinafter the ‘507 patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application.
	Specifically, independent claim 1 of the present application and claim 9 of the ‘507 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 9 of the ‘507 Patent is in effect a “species” of the broader, “generic” invention recited in claim 1 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 1 of the present application is anticipated by claim 9 of the ‘507 patent and, therefore, is not patentably distinct from claim 9 of the ‘507 patent.
	All of the limitations of claim 2 can be found in claim 9 of the ‘507 Patent; All of the limitations of claim 3 can be found in claim 14 of the ‘507 Patent; All of the limitations of claim 4 can be found in claim 10 of the ‘507 Patent; All of the limitations of claim 5 can be found in claim 11 of the ‘507 Patent; All of the limitations of claim 6 can be found in claim 12 of the ‘507 Patent; All of the limitations of claim 7 can be found in claim 13 of the ‘507 Patent.
	Additionally, independent claim 8 of the present application and claim 9 of the ‘507 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 9 of the ‘507 Patent is in effect a “species” of the broader, “generic” invention recited in claim 8 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 8 of the present application is anticipated by claim 9 of the ‘507 patent and, therefore, is not patentably distinct from claim 9 of the ‘507 patent.
	All of the limitations of claims 9 and 10 can be found in claim 9 of the ‘507 Patent; All of the limitations of claim 11 can be found in claim 14 of the ‘507 Patent; All of the limitations of claim 12 can be found in claim 10 of the ‘507 Patent; All of the limitations of claim 13 can be found in claim 11 of the ‘507 Patent; All of the limitations of claim 14 can be found in claim 12 of the ‘507 Patent; All of the limitations of claim 15 can be found in claim 13 of the ‘507 Patent.
	Additionally, independent claim 16 of the present application and claim 9 of the ‘507 patent differ in that the patented claims include more elements than the claims in the present application and, therefore, are more narrow and specific. Thus, claim 9 of the ‘507 Patent is in effect a “species” of the broader, “generic” invention recited in claim 16 of the present application. It has been held that a generic invention is anticipated by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claim 16 of the present application is anticipated by claim 9 of the ‘507 patent and, therefore, is not patentably distinct from claim 9 of the ‘507 patent.
	All of the limitations of claims 17 and 18 can be found in claim 9 of the ‘507 Patent; All of the limitations of claim 19 can be found in claim 14 of the ‘507 Patent; All of the limitations of claim 20 can be found in claim 10 of the ‘507 Patent.

Allowable Subject Matter
Claims 1-20 are free of art but are still subject to the objections and rejections provided above.
The following is a statement of reasons for the indication of allowable subject matter:
The following claimed subject matter was not found or suggested in the prior art that is made of record as discussed below: the subject matter not found was a connecting draping adapted for attachment between the under-draping and the over-draping, the connecting draping being expandable and contractible between a first position and a second position, the connecting draping including a first end, a second end, a third aperture formed at the first end, a fourth aperture formed at the second end, and an enclosed passageway therethrough from the third aperture at the first end to the fourth aperture at the second end, the first end being attached around the first aperture of the under-draping and the second end being attached around the second aperture of the over-draping to provide the sterile surgical corridor through the enclosed passageway between the first aperture of the under-draping and the second aperture of the over-draping to afford access to the at least two surgical sites, in combination with the other elements in the claims.
Dye et al (US 2013/0247921) teaches a connecting draping (sheath 34 shown in figure 16 connecting elements 28 and 84) providing a sterile surgical corridor through an enclosed passageway formed therein (as shown in figure 16 sheath 34 provides a passageway for insertion of surgical instruments therethrough and maintains a sterile environment at a surgical site). Dye also teaches that the connecting draping (34) has a first end with a third aperture (end coupled to layer 28 where layer 28 includes an opening 16 which aligns with an open end of the sheath 34). Dye does not, however, teach a fourth aperture formed at the second end because the sheath 34 in Dye is closed at one end (closed distal end 42) so that a nonsterile instrument can be inserted through the open proximal end into the passageway formed by the sheath and be contained therein (Dye para [0057]). Thus, for at least this reason, Dye does not teach or suggest the claimed subject matter noted above. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786